Citation Nr: 1730466	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for right testicle condition.

3. Entitlement to service connection for skin condition, to include eczema, including as due to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to herbicide exposure.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.  

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file was subsequently transferred to the VA RO in Atlanta, Georgia.  In February 2010, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in March 2013.  The Veteran filed a VA Form 9, substantive appeal, in May 2013.  

Subsequent to certification of appeal to the Board, additional evidence was associated with the record.  Specifically, the Veteran submitted additional treatment records directly to the Board.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013). 

In August 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right testicle condition, skin condition to include eczema, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during service due to his work as an ammunition handler.

2. The weight of the medical evidence shows that the Veteran's hearing loss in his right ear is etiologically related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for hearing loss in the right ear, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he was exposed to loud noise during service.  Specifically, the Veteran claims that he suffers from hearing loss in his right ear due to his work as an ammunition handler and firing weapons without wearing hearing protection while in service.

The Veteran's service treatment records include the following entrance audiological examination report conducted in October 1965:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
15
0
0
X
5
Left Ear
0
0
0
X
0

An audiological examination in August 1968 before separation from service revealed the following: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
10
10
10
X
25
Left Ear
10
10
10
X
10

The Veteran submitted a claim for service connection for bilateral hearing loss in October 2008.  In connection with this claim, he was afforded a VA audiological examination in February 2009.  

The audiometric examination provided by the VA in February 2009 produced the following results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
15
15
10
15
35
Left Ear
15
15
10
15
45

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
19
Left Ear
21

Speech Recognition
Right Ear
96%
Left Ear
96%

The February 2009 examiner diagnosed the Veteran with bilateral hearing loss, but noted that the hearing impairment in the right ear is not considered to be a disability.  The examiner added that the subjective factors are difficulty hearing and understanding speech in noise.  The objective factors are a mild high frequency hearing loss in the right ear and a moderate high frequency hearing loss in the left ear.  The examiner noted that for the right ear, the Veteran has a mild, sensorineural hearing loss.  For the left ear, the examiner noted that the Veteran has a moderate sensorineural hearing loss.  She added that if treated, the problem will not cause a change in the hearing threshold level.  The examiner found that in her opinion it is at least as likely as not that the etiology of the Veteran's hearing loss is caused by or a result of loud in-service noise exposure.  She concluded that exposure to loud noise can cause hearing loss. 

The Veteran was subsequently granted service connection for hearing loss in his left ear.  Service connection was not granted for hearing loss in the right ear because although acoustic trauma was conceded, the February 2009 VA audiological examination did not show hearing loss for VA purposes.

In July 2016 the Veteran was provided a VA audiological evaluation that revealed the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
20
25
20
30
40
Left Ear
20
20
15
20
35

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
29
Left Ear
22

Speech Recognition
Right Ear
96%
Left Ear
92%

These audiometric findings demonstrate hearing loss in the right ear as defined by VA regulation.  A report by the examining audiologist was not provided.

The Veteran has consistently asserted that he was exposed to loud noise while in service and that he suffers from bilateral hearing loss as a result.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Board notes that the VA has already conceded the Veteran's in-service noise exposure.  The Board also notes that the RO granted service connection for tinnitus and hearing loss in the left ear in May 2009 on this basis.

In the February 2009 VA audiological examination, the audiologist thoroughly reviewed the Veteran's records and indicated that the Veteran had a diagnosis for bilateral hearing loss.  The February 2009 examiner also opined that the Veteran's hearing loss is caused by or a result of loud in-service noise exposure. Thus, while the severity of hearing loss in the right ear did not meet VA's definition of a hearing impairment at that time, the Board finds that there is sufficient persuasive evidence that the Veteran's current hearing loss, the severity of which now meets VA's definition of a hearing impairment, is otherwise related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (providing that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service).  Accordingly, service connection for hearing loss in the right ear is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for a right testicle condition, skin condition to include eczema, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities.

The Veteran contends that he currently suffers from a right testicle condition that is related to a left testicle condition he was treated for while in service in 1968.  Additionally, the Veteran claims that his exposure to herbicides while in service caused his eczema and peripheral neuropathy of the upper and lower extremities.

The Veteran was stationed in Vietnam from May 1966 to May 1967, therefore exposure to herbicides is conceded.

In February 2009 the Veteran was provided with a VA examination regarding his above claimed conditions.  Regarding the Veteran's claimed right testicle condition; the examiner noted normal findings for the penis and testicles.  No genital fistula was noted on examination.  The examiner did not provide a diagnosis, noting that the condition had resolved.  

Upon physical examination of the Veteran's skin, the VA February 2009 examiner did not find acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  The examiner found the skin condition of mild eczematous superficial changes in hands and distal forearms, with the skin lesion coverage of the exposed area at 3 percent.  She noted that the skin lesions are not associated with systemic disease and do not manifest with a nervous condition.  The examiner diagnosed the Veteran with eczema of the right and left hands and forearms.  She noted that the subjective factors are irritation of eczema of hands and forearms, with the objective factors being mild skin changes consistent with eczema of the right and left hands and forearms.  A nexus opinion was not provided by the examiner.

Regarding the Veteran's claimed peripheral neuropathy of the upper and lower extremities, the February 2009 VA examiner found motor function to be within normal limits.  Sensory function was found to be abnormal with findings of intact sensation but decreased in the bilateral upper and lower extremities.  The examiner diagnosed the Veteran with peripheral neuropathy of bilateral upper extremities, with the most likely peripheral nerve involved as the branch of the ulnar nerve.  The examiner also diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities involving the superficial peroneal nerve.  

In the August 2016 Board hearing, the Veteran claimed that he still has residual pain from his right testicular condition and he treats his flare ups as needed.  The Board finds that a new VA examination regarding the Veteran's right testicular condition is necessary in order to determine if the Veteran suffers from a current disability that is related to any in-service symptomatology noted in service.  

The Veteran also stated at the August 2016 Board hearing that a doctor told him that his skin symptoms are due to Agent Orange exposure.  Additionally, the Veteran testified at the Board hearing that his neurologist has told him that his peripheral neuropathy condition was caused by chemical poisoning.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, eczema is not a disorder for which a presumption based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  Early onset peripheral neuropathy is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2016).  Under the most recent VA amendments in September 2013, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide agents to qualify for the presumption of service connection.  78 Fed. Reg. 54, 763-01, 54,764 (September 3, 2013).  As the Veteran's last date of service in Vietnam was in May 1967, and the Veteran claims that his symptoms of peripheral neuropathy began in 1969-1970, the Veteran's diagnosis of peripheral neuropathy does not qualify as "early onset" and does not warrant the herbicide exposure presumption under 38 C.F.R. § 3.309(e).

Although the Veteran's eczema and peripheral neuropathy do not qualify for the herbicide exposure presumption under 38 C.F.R. §3.309(e), his claims can still be considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the Veteran should be afforded VA medical opinions to discuss the etiology of the Veteran's eczema, and peripheral neuropathy of the upper and lower extremities.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. At 83.  As the Veteran has raised the argument that his current skin condition and peripheral neuropathy of the upper and lower extremities are linked to his exposure to herbicides while in Vietnam, the Board finds that an addendum medical opinion is needed in order to discuss this contention.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed right testicle condition.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have a right testicle condition?  If not, please explain why, with citation to supporting clinical evidence.

The examiner should take into consideration the Veteran's lay statements that he continues to have flare-ups of this condition. 

b. If the Veteran is found to have a current diagnosis for a right testicle condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's right testicle condition is related to service?

The examiner should specifically consider the treatment for a left testicle condition in the Veteran's service treatment records from March 1968 through June 1968.

The examiner should provide a detailed rationale, with references to the record, for all opinions expressed.

2. Return the claims file to the February 2009 VA examiner for an addendum opinion regarding the Veteran's skin condition, to include eczema, and his peripheral neuropathy of the upper and lower extremities.  If the examiner who drafted the February 2009 VA opinion is unavailable, the opinion should be rendered by another appropriate professional.  Based on a review of the record, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition to include eczema is related to service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition to include eczema is etiologically related to conceded in-service herbicide exposure?  The Board is cognizant that there is no presumption of service connection for eczema due to herbicide exposure.  The question here is what is the likelihood that this Veteran's skin condition to include eczema is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities is related to service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities is etiologically related to conceded in-service herbicide exposure?  The Board is cognizant that there is no presumption of service connection for  non-early onset peripheral neuropathy due to herbicide exposure based on studies conducted by the National Academies of Sciences.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the upper extremities is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is related to service?

f. Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to conceded in-service herbicide exposure?  The Board is cognizant that there is no presumption of service connection for  non-early onset peripheral neuropathy due to herbicide exposure based on studies conducted by the National Academies of Sciences.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the lower extremities is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  

The examiner should provide a detailed rationale, with references to the record, for all opinions expressed.

3. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for a skin condition to include eczema, and peripheral neuropathy of the upper and lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.
	
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


